Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application 16/797,896 filed on 02/21/2020.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. Katharina W. Schuster (Reg. No. 50,000) on May 3rd, 2021.  During the telephone conference, Mrs. Schuster has agreed and authorized the Examiner to amend claims 1, 8 and 15 and to cancel claims 3, 10 and 17. 
Claims
Replacing claims 1, 3, 8, 10, 15 and 17 as following:
1. (Currently Amended) A method for document production, comprising:
receiving, by a document production system from a client device, user login information and a request for a document, the request referencing a theme associated with 
retrieving, by the document production system from a resource repository, the theme, formatted fragments associated with the theme, and meta information that describes the document, wherein the theme contains a section having an access control list associated therewith; 
applying, by the document production system, the access control list to the section of the theme, wherein the access control list specifies a role-based user group and a permission for the role-based user group;
determining, by the document production system based on the role-based user group and the permission for the role-based user group, whether a user identified by the user login information received from the client device has the permission to view or edit the section of the theme;
assembling, by the document production system, the document using the formatted fragments associated with the theme and the meta information that describes the document;
invoking, by the document production system, a renderer to produce a version of the document, wherein production of the version of the document includes determining, depending upon whether the user has the permission to view or edit the section of the theme, whether or how to include the section in the version of the document, and wherein production of the version of the document comprises determining not to include the section in the version of the document responsive to the user not having the permission to view or edit the section of the theme;
generating, by the document production system, a view containing the version of the document; and
communicating, by the document production system, the view to the client device for presentation on the client device.
3. (Canceled)

a processor;
a non-transitory computer-readable medium; and
stored instructions translatable by the processor for:
receiving, from a client device, user login information and a request for a document, the request referencing a theme associated with the document;
retrieving, from a resource repository, the theme, formatted fragments associated with the theme, and meta information that describes the document, wherein the theme contains a section having an access control list associated therewith; 
applying the access control list to the section of the theme, wherein the access control list specifies a role-based user group and a permission for the role-based user group;
determining, based on the role-based user group and the permission for the role-based user group, whether a user identified by the user login information received from the client device has the permission to view or edit the section of the theme;
assembling the document using the formatted fragments associated with the theme and the meta information that describes the document;
invoking a renderer to produce a version of the document, wherein production of the version of the document includes determining, depending upon whether the user has the permission to view or edit the section of the theme, whether or how to include the section in the version of the document, and wherein production of the version of the document comprises determining not to include the section in the version of the document responsive to the user not having the permission to view or edit the section of the theme;
generating a view containing the version of the document; and
communicating the view to the client device for presentation on the client device.

15. (Currently Amended) A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor of a document production system for:
receiving, from a client device, user login information and a request for a document, the request referencing a theme associated with the document;
retrieving, from a resource repository, the theme, formatted fragments associated with the theme, and meta information that describes the document, wherein the theme contains a section having an access control list associated therewith; 
applying the access control list to the section of the theme, wherein the access control list specifies a role-based user group and a permission for the role-based user group;
determining, based on the role-based user group and the permission for the role-based user group, whether a user identified by the user login information received from the client device has the permission to view or edit the section of the theme;
assembling the document using the formatted fragments associated with the theme and the meta information that describes the document;
invoking a renderer to produce a version of the document, wherein production of the version of the document includes determining, depending upon whether the user has the permission to view or edit the section of the theme, whether or how to include the section in the version of the document, and wherein production of the version of the document comprises determining not to include the section in the version of the document responsive to the user not having the permission to view or edit the section of the theme;
generating a view containing the version of the document; and
communicating the view to the client device for presentation on the client device.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/03/2021, 11/10/2020, 06/09/2020, 03/25/2020 and 02/21/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a continuation of U.S. application Ser. No. 15/607,111 filed May 26, 2017 (Now U.S. patent No. 10,606,921). 
Terminal Disclaimer
The terminal disclaimer filed on 05/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. US 10.606,921 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed in light of the Applicant’s amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
Fickenscher (US 20160232143), in view of Spriestersbach (US 20040133635), in view of Nasypny (US 2005/0071150), in view of Indukuri (US 8,825,627) and in view of Maze (US 2010/00325102), alone or in combination fails to anticipate or render obvious the claim invention.  
Fickenscher (Prior art) discloses various systems and methods for creating, storing, structuring, displaying, enhancing, and/or referencing publications and related content in an online user network are described. In some embodiments, documents are stored in the form of individually addressable document elements in conjunction with an ordered list of the document elements. Updates to a document can then be analyzed to identify omissions of document elements and/or additions of new document elements, which can be reflected in an updated list of document elements.
Spriestersbach (prior art) discloses a source document including at least one event is generated, meta information is associated with one or more of the events, and the events are transformed into one or more markup language specific representations of the events. The transformation of the event is controlled at least in part by the associated meta-information. Then, at least one markup language specific representation of the events are sent to a browser running on a client device. One or more markup language specific events are coded as HTTP-request parameters are received from the client device.
              

Indukuri (Prior art) discloses a computer implemented method for applying a theme to a product page, selecting a theme associated with the identified product category configured to create an ambience consistent with a product referenced by the requested page, applying the selected theme to generate the requested page, and returning the requested page in response to the request.
Maze (Prior art) discloses a system and method for managing electronic document capture, review, analysis, and production according to one or more categorization schema. More specifically, in various embodiments the invention relates to a system and method for managing electronic document capture, review, analysis, and production 
However, none of Fickenscher, Spriestersbach, Nasypny, Indukuri and Maze teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 8 and 15.  For example, none of the cited prior art teaches or suggest the steps of retrieving, by the document production system from a resource repository, the theme, formatted fragments associated with the theme, and meta information that describes the document, wherein the theme contains a section having an access control list associated therewith; applying, by the document production system, the access control list to the section of the theme, wherein the access control list specifies a role-based user group and a permission for the role-based user group; assembling, by the document production system, the document using the formatted fragments associated with the theme and the meta information that describes the document and invoking, by the document production system, a renderer to produce a version of the document, wherein production of the version of the document includes determining, depending upon whether the user has the permission to view or edit the section of the theme, whether or how to include the section in the version of the document, and wherein production of the version of the document comprises determining not to include the section in the version of the document responsive to the user not having the permission to view or edit the section of the theme. 

Claims 2, 4-7, 9, 11-14, 16 and 18-20 are directly or indirectly dependent upon claim 1, 8 and 15 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANCHIT K SARKER/Examiner, Art Unit 2495          

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495